Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 28, 2019

                                       No. 04-18-00907-CV

 Aundria HINOJOSA and Florencio Hinojosa, V Individually as Wrongful Death Beneficiaries of
 Florence Hinojosa, VI, deceased and on behalf of the Estate of Florencio Hinojosa, VI, deceased,
                                          Appellants

                                                 v.

    Sophia Anita KOEN, M.D.; Sophia A. Koen, M.D., P.A.; and Christus Spohn Health System
                      Corporation d/b/a Christus Spohn Hospital Alice,
                                         Appellees

                  From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 15-07-54935-CV
                         Honorable Richard C. Terrell, Judge Presiding


                                          O R D E R

       Appellant’s brief was due on February 22, 2019. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed the brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this order
why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a),
42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998, no
pet.). Appellant’s written response must include a reasonable explanation for Appellant’s failure to
timely file the brief. See TEX. R. APP. P. 38.8(a).
        If Appellant fails to show cause as ordered, this appeal will be dismissed without further
notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 28th day of February, 2019.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court